Citation Nr: 1411937	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to February 1979.  His service awards and decorations include the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before deciding this claim, the Board needs an addendum opinion providing further clarification as to the etiology of the Veteran's bilateral sensorineural hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (requiring that VA ensure the adequacy of a VA examination that has been provided).  

In September 2012, the Veteran had a VA audiology examination and the examiner stated "No" to the question of whether the Veteran's hearing loss at least as likely as not was caused by or a result of a military service.  This opinion however is inadequate.  In this regard, the VA examiner's opinion appears to be based solely on the notion that the Veteran's hearing was normal on audiometric testing during his military service, which is contrary to the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, the Board observes that, according to a March 1975 service treatment record (STR), the Veteran sought treatment for decreased auditory acuity in the past several years.  Although the audiogram was within normal limits, the September 2012 VA examiner did not discuss this STR or consider the Veteran's report of hearing loss during service.  Given that the VA examiner did not mention this relevant March 1975 complaint, the Board questions the thoroughness of her review of the claims file.  

In addition, the VA examiner did not consider the Veteran's combat service.  As he did engage in combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable and his assertions regarding experiencing acoustic trauma resulting in combat related hearing loss are accepted as fact. 

Lastly, the VA opinion did not address the Veteran's report of having experienced continuous hearing loss since his service which was advanced in his April 2013 substantive appeal.  Since he has sensorineural hearing loss, the specific type of hearing loss that is contemplated by 38 C.F.R. § 3.303(b) as an organic disease of the nervous system, he can show the required linkage of his hearing loss to his service by showing continuity of symptomatology since his service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  If still available to comment, have the September 2012 VA compensation examiner provide a supplemental medical nexus opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination. 

The examiner is asked to review the entire claims file and respond to the following:

a.  CLARIFY whether the Veteran's current hearing loss began in service or is otherwise related to his service, especially to include in-service acoustic trauma during COMBAT service.  

i.  In providing this additional comment, the examiner should specifically explain why the finding of normal hearing led to the determination that the Veteran's hearing loss is less likely related to service.  

ii.  Consider and reconcile the March 1975 STR showing the Veteran's complaints of decreased hearing acuity for several years.

iii.  Consider also the Veteran's report of having experienced continuous hearing loss since his discharge from service.

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file. 

2.  Ensure the opinion(s) provided are responsive to the directives of this remand.  If they are not, then take corrective action. 

3.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


